DETAILED ACTION
Claim Rejections - 35 USC § 102
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 5-9, 11-12, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baker (US 20190095798).
Considering claim 1, Baker teaches a method for discovering latent factors from data in a neural network environment, the method comprising: 
adding (generated data, Fig.6, 623-636), by a data noise unit (generator 302) of the neural network environment ([0017] encoder 104 and decoder 106 may be implemented with neural networks), noise to a set of input data (103, 403, Fig.1-3, 5); 
computing, by the encoder model (104, 404) and a set of stochastic non-linear (random) units, a set of latent code (latent variables) based on the set of input data (403, Fig.1-2, 4A, Abstract, SCAN is trained to have an encoder network that outputs, subject to one or more constraints, parameters for parametric probability distributions of sample random variables from input data, [0016]-[0017] encoder 104 generates the probability distribution parameters 122, 123, 124 from the input data 103 based on the controlling hyperparameters 121, [0019] a stochastic representation of the distribution from which the data is drawn, [0041]-[0042]); and 
obtaining, by decoding (106, 406) the latent code with a decoder model, a set of reconstructed data (Fig.3-5, Abstract: random variables are generated from the parameters and a decoder is trained to output the input data from the sample random variables, [0019], [0041] The denoising system 408 is trained to remove the noise that may be present in the output of decoder 406, which is also the output of overall stochastic autoencoder 401. For example, the denoising system 408 may learn to sharpen a fuzzy image produced by a SCAN or by a Variational Autoencoder (VAE) to produce more realistic images like a Generative Adversarial Network (GAN). If the input data is noisy, the denoising system 408 may learn to clean up the image, so that the SCAN 401, plus denoising system 408 in that case, may act like a denoising autoencoder).
Considering claims 2, 12, Baker teaches utilizing both the set of input data and the set of latent code (latent variables) computed by the encoder network (204) for the set of input data to train a classification model (208, Fig,2, [0031] 208 could include a classifier or detector that would back propagate through the SCAN an error cost gradient if a generated example from the SCAN matches a different category or is rejected by the detector 208. In some embodiments, negative examples from an external source are used for negative training. Gradients from the error cost function of the classifier can be back propagated through the example pattern even though the pattern came from an external source and was not produced by the generator).
Considering claim 5, Baker teaches receiving, from a first classification model (208, Fig.2), a set of misclassified data samples; computing, by the encoder model (204, 304, 404), a set of latent code for the set of misclassified data samples ([0031]-[0032] block 208 includes a classifier “Neg” that is trained to detect any of one or more negative examples. That classifier back propagates negative feedback to the decoder 206 when classifier Neg detects any of the negative examples); generating, by the decoder model (206, 306, 406), a set of data samples based on the set of latent code for the set of misclassified data samples ([0031]-[0032] block 208 includes a classifier “Neg” that is trained to detect any of one or more negative examples); and performing, using the set of data samples based on the set of latent code for the set of misclassified data samples, a machine learning technique with respect to a second classification model ([0031]-[0032], [0041])).
Considering claim 6, Baker teaches performing, with respect to a classification model (208), a machine learning technique using a set of encrypted data (latent variables); computing, by an encoder model, a second set of latent code corresponding to a set of unencrypted data ([0031]-[0032]); and performing, with respect to the classification model (208) in response to both performing the machine learning technique using the set of encrypted data and computing the second set of latent code corresponding to the set of unencrypted data ([0031]-[0032]), a fine tuning technique using the set of unencrypted data and the set of latent code corresponding to the set of unencrypted data ([0031]-[0032]).
Considering claim 7, Baker teaches receiving, by the neural network (311, 401), a set of noisy data; computing, by the encoder model and the set of stochastic non-linear units, a second set of latent code based on the set of noisy data; and obtaining, by decoding the second set of latent code with the decoder model, a set of de-noised data.
Considering claim 8, Baker teaches receiving a second set of input data; computing, by the encoder model and the set of stochastic non-linear units, a second set of latent code for the second set of input data (403, Fig.1-2, 4A, [0016] encoder 104 generates the probability distribution parameters 122, 123, 124 from the input data 103 based on the controlling hyperparameters 121, [0019] a stochastic representation of the distribution from which the data is drawn, [0041]-[0042]); and assigning, to the second set of input data (403), a set of labels (“self-supervised”) corresponding to the second set of latent code for the second set of input data ([0019], [0041]).
Considering claim 9, Baker teaches transmitting, to a client device (400, Fig,4), the set of latent code based on the set of input data (403, Fig.1-2, 4A, Abstract, SCAN is trained to have an encoder network that outputs, subject to one or more constraints, parameters for parametric probability distributions of sample random variables from input data, [0016]-[0017], [0019], [0041]-[0042]); and reconstructing, by the client device using the decoder model (406), the set of input data from the set of latent code data (Fig.3-5, Abstract: random variables are generated from the parameters and a decoder is trained to output the input data from the sample random variables, [0019], [0041]).
Considering claim 11, Baker teaches a device (400, Fig.4) for discovering latent factors from data in a neural network environment, the device comprising: 
a memory (456, Fig,4) having a set of computer readable computer instructions, and a processor (450) for executing the set of computer readable instructions (Fig.4), the set of computer readable instructions including: 
adding (Fig.6, 623-636), by a data noise unit of the neural network environment ([0017] encoder 104 and decoder 106 may be implemented with neural networks), noise to a set of input data (103, 403, Fig.1-3, 5); 
computing, by the encoder model (104, 404) and a set of stochastic non-linear units, a set of latent code based on the set of input data (403, Fig.1-2, 4A, [0016] encoder 104 generates the probability distribution parameters 122, 123, 124 from the input data 103 based on the controlling hyperparameters 121, [0019] a stochastic representation of the distribution from which the data is drawn, [0041]-[0042]); and 
obtaining, by decoding (106, 406) the latent code with a decoder model, a set of reconstructed data (Fig.3-5, Abstract: random variables are generated from the parameters and a decoder is trained to output the input data from the sample random variables, [0019], [0041] The denoising system 408 is trained to remove the noise that may be present in the output of decoder 406, which is also the output of overall stochastic autoencoder 401. For example, the denoising system 408 may learn to sharpen a fuzzy image produced by a SCAN or by a Variational Autoencoder (VAE) to produce more realistic images like a Generative Adversarial Network (GAN). If the input data is noisy, the denoising system 408 may learn to clean up the image, so that the SCAN 401, plus denoising system 408 in that case, may act like a denoising autoencoder).
Considering claim 14, Baker teaches a computer program product for data orchestration platform management in a network communication environment including a set of information sources, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, wherein the computer readable storage medium is not a transitory signal per se, the program instructions executable by a processor to cause the processor to perform a method (Fig.4, 400) comprising: 
adding (Fig.6, 623-636), by a data noise unit of the neural network environment ([0017] encoder 104 and decoder 106 may be implemented with neural networks), noise to a set of input data (103, 403, Fig.1-3, 5); 
computing, by the encoder model (104, 404) and a set of stochastic non-linear units, a set of latent code based on the set of input data (403, Fig.1-2, 4A, [0016] encoder 104 generates the probability distribution parameters 122, 123, 124 from the input data 103 based on the controlling hyperparameters 121, [0019] a stochastic representation of the distribution from which the data is drawn, [0041]-[0042]); and 
obtaining, by decoding (106, 406) the latent code with a decoder model, a set of reconstructed data (Fig.3-5, Abstract: random variables are generated from the parameters and a decoder is trained to output the input data from the sample random variables, [0019], [0041] The denoising system 408 is trained to remove the noise that may be present in the output of decoder 406, which is also the output of overall stochastic autoencoder 401. For example, the denoising system 408 may learn to sharpen a fuzzy image produced by a SCAN or by a Variational Autoencoder (VAE) to produce more realistic images like a Generative Adversarial Network (GAN). If the input data is noisy, the denoising system 408 may learn to clean up the image, so that the SCAN 401, plus denoising system 408 in that case, may act like a denoising autoencoder).
Allowable Subject Matter
2.	Claims 3-4, 10, 13, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI MINH NGUYEN whose telephone number is (571)272-7923. The examiner can normally be reached 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHAI M NGUYEN/Primary Examiner, Art Unit 2641